           Case 2:21-mj-00584-LPL Document 7 Filed 03/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                    v.                                   Magistrate’s No. 21-584

MARVIN L. SHEPPARD III

                             MOTION TO UNSEAL COMPLAINT,
                            ARREST WARRANT AND AFFIDAVIT


               AND NOW, comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Barbara

K. Doolittle, Assistant United States Attorney for said district, and sets forth the following:

               On March 16, 2021, a Complaint was filed and an Arrest Warrant was issued in

the above-captioned case.

               The Complaint, Arrest Warrant and Affidavit were then ordered sealed pending

arrest of the above-captioned individual.

               WHEREFORE, this Honorable Court is respectfully requested to unseal the said

Complaint, Arrest Warrant and Affidavit due to the fact that the Arrest Warrant has been

executed, and there is no further need for the Complaint, Arrest Warrant and Affidavit to remain

sealed.

                                                  Respectfully submitted,

                                                  STEPHEN R. KAUFMAN
                                                  Acting United States Attorney


                                                  s/ Barbara K. Doolittle
                                            By:   BARBAAR K. DOOLITTLE
                                                  Assistant U.S. Attorney
                                                  PA ID No. 204338
